Exhibit 10.2

 

DEMAND PROMISSORY NOTE

 

Amount:
$16,534.41                                                                           
Date: April 30, 2020

 

FOR VALUE RECEIVED, $16,534.41 Gushen Inc. whose address is 1185 Avenue of the
Americas, 3rd Floor, New York, NY 10036 (hereinafter the “Maker”) promises to
pay to the order of Custodian Ventures, LLC (the “Holder”) at 1185 Avenue of the
Americas, 3rd Floor, New York, or at such other place as the holder hereof shall
designate to the undersigned in writing, in lawful money of the United States of
America, the principal amount of $16,534.41 on demand by the Holder (the “Demand
Date”).

 

In the event the principal hereunder shall remain unpaid for a period of ten
(30) days or more following the Demand Date, a late charge equivalent to one
(1%) percent of such payment shall be charged. In the event of default in any
payment due under this demand promissory note, which remains unpaid for a period
of ten days or more, the principal and accrued interest amount shall immediately
become due and payable without any further demand or request.

 

If any payment of principal or interest on this Note becomes due and payable on
a Saturday, Sunday or public holiday under the laws of the State of New York,
the due date hereof shall be extended to the next succeeding full business day.
All payments received by the holder shall be applied first to the payment of
accrued interest and then to principal.

 

This Note may be prepaid in whole or in part at any time.

 

In the event that this Note shall be placed in the hands of an attorney for
collection by reason of any default hereunder, the undersigned agrees to pay
reasonable attorney’s fees and disbursements and other reasonable expenses
incurred by the payee in connection with the collection of this Note.

 

The rights, powers and remedies given to the payee under this Note shall be in
addition to all rights, powers and remedies given to it by virtue of any statute
or rule of law.

 

Any forbearance, failure or delay by the payee in exercising any right, power or
remedy under this Note or otherwise available to the payee shall not be deemed
to be a waiver of such right, power or remedy, nor shall any single or partial
exercise of any right, power or remedy preclude the further exercise thereof.

 

No modification or waiver of any provision of this Note shall be effective
unless it shall be in writing and signed by the payee, and any such modification
or waiver shall apply only in the specific instance for which given.

 

This Note and the rights and obligations of the parties hereto, shall be
governed, construed and interpreted according to the laws of the State of New
York wherein it was negotiated and executed, and the undersigned consents and
agrees that the State and Federal Courts which sit in the State of New York and
the County of New York shall have exclusive jurisdiction of all controversies
and disputes arising hereunder.

 

The undersigned waives the right in any litigation with the payee to trial by
jury.

 

The term “payee” as used herein shall be deemed to include the payee and its
successors, endorsees, and assigns.

 

The undersigned hereby jointly and severally waive presentment, demand for
payment, protest, notice or protest and notice of non-payment hereof.

 



Gushen Inc.         By: /s/ David Lazar   Name: David Lazar   Its: CEO        
Custodian Ventures LLC         By: /s/ David Lazar   Name:  David Lazar   Its:
CEO  

 

 